COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00017-CV


IN THE INTEREST OF T.P., S.P.,
A.P., A.P., N.P., AND J.P.,
CHILDREN


                                       ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV11-1167

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      On April 25, 2016, we affirmed the trial court’s order sustaining the contest

to appellant’s affidavit of indigence and concluded that appellant was not entitled

to proceed without payment of costs in this appeal. See Tex. R. App. P. 20.1(g)

(providing that the party filing an affidavit of indigence must prove its allegations).

In our April 25, 2016 order, we also ordered appellant to pay the required

$205.00 filing fee on or before Thursday, May 5, 2016, and to pay or make

arrangements to pay for preparation of the appellate record on or before



      1
       See Tex. R. App. P. 47.4.
Thursday, May 5, 2016. We warned appellant in our order that her failure to pay

either item would result in dismissal of the appeal for want of prosecution. See

Tex. R. App. P. 37.3(b), 42.3(c). Appellant has not paid the required $205.00

filing fee and has not paid or made arrangements to pay for preparation of the

appellate record.

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: May 19, 2016




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2